Mr. Justice Phillips delivered the opinion of the court: These writs of error are prosecuted from judgments of the county court of Cook county, confirming special assessments to pay for the improvement of Thirty-sixth street, from Western avenue to Kedzie street. There were objections to the assessment roll filed by plaintiff in error and defaults and final judgments of confirmation as to those not objecting. Subsequently a trial was had on the objections filed, and a verdict and judgment for the petitioner. The questions presented by this record are, first, has the court, upon an application to confirm a special assessment roll, where several objections are filed by different property owners, power to order separate trials; and second, may it enter several judgments thereon. Both these propositions have by this court been held adversely to the plaintiff in error. Browning v. City of Chicago, 155 Ill. 314. The judgment of the county court is affirmed. Judgment affirmed.